Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE:                              ATTORNEYS FOR APPELLEE
                                               REVIEW BOARD:
RISHA WARREN
Paoli, Indiana                                 GREGORY F. ZOELLER
                                               Attorney General of Indiana

                                               KYLE HUNTER                   Apr 09 2014, 9:47 am
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                                               ATTORNEYS FOR APPELLEE SPRINGS
                                               VALLEY COMMUNITY SCHOOL CORP.:

                                               JAMES C. TUCKER
                                               MARILYN TUCKER FULLEN
                                               Tucker and Tucker, P.C.
                                               Paoli, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

RISHA WARREN,                                  )
                                               )
       Appellant-Petitioner,                   )
                                               )
               vs.                             )      No. 93A02-1311-EX-949
                                               )
REVIEW BOARD OF THE INDIANA                    )
DEPARTMENT OF WORKFORCE                        )
DEVELOPMENT and SPRINGS VALLEY                 )
COMMUNITY SCHOOL CORP.,                        )
                                               )
       Appellees-Respondents.                  )
                       APPEAL FROM THE REVIEW BOARD
               OF THE DEPARTMENT OF WORKFORCE DEVELOPMENT
                              Case No. 13-R-03427


                                       April 9, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge


                                      Case Summary

       Risha Warren was a teacher for Springs Valley Community School Corporation (“the

School”). Warren told a student and other school employees that she was going to kill the

student. Although no one believed that Warren was actually going to kill the student, the

School discharged her for violating its rule prohibiting threats.

       Warren filed a claim for unemployment benefits. The Review Board of the Indiana

Department of Workforce Development (“the Review Board”) determined that the School

discharged her for just cause and therefore she is ineligible for unemployment benefits.

Warren appeals, arguing that the Review Board’s determination is contrary to law because it

found that her threat was not serious. Finding no error in the Review Board’s determination,

we affirm.




                                              2
                                    Facts and Procedural History1

            The School employed Warren as a teacher from August 2008 until December 2012.

School rule 300.75 provided that immediate suspension or dismissal could be imposed if an

employee engaged in certain conduct including “[t]hreats and/or acts of violence, fighting or

attempting bodily injury to another while on school property or school sponsored functions.”

Appellant’s App. at 11. The rule applied to all employees and was adopted to insure a civil

environment.

        In November 2012, Warren administered a test to her students. One student simply

drew a line through the answers without attempting to answer the questions. Warren

discovered the student’s lack of effort and became upset. Warren and the student left the

classroom to go to the office. Heather Tucker, a teacher, heard the student ask Warren what

she was going to do with her, and Warren replied, “I am going to kill you.” Id. at 4. Tucker




        1
           Our statement of facts presents the findings of the Review Board because Warren fails to provide
citations to the record for any of her statements of fact in contravention of the Indiana Appellate Rules. See
Ind. Appellate Rule 22(C) (“Any factual statement shall be supported by a citation to the page where it appears
in an Appendix, and if not contained in an Appendix, to the page it appears in the Transcript or exhibits, e.g.,
Appellant's App. p. 5; Tr. p. 231–32.”); Ind. Appellate Rule 46(A)(6) (“Statement of Facts. This statement
shall describe the facts relevant to the issues presented for review but need not repeat what is in the statement
of the case. (a) The facts shall be supported by page references to the Record on Appeal or Appendix in
accordance with Rule 22(C).”). The School moved to dismiss her brief for noncompliance with the Indiana
Appellate Rules. Although the lack of citations to the evidence in the record has hampered our review, our
preference is to address the issues on the merits where possible, and therefore by separate order, we deny the
School’s motion. Nevertheless, “[t]his Court will not conduct a search of the record to discover grounds for
reversal.” City of Hobart v. Carter, 695 N.E.2d 988, 991 (Ind. Ct. App. 1998), trans. denied.

          We observe that the School did not cite to the transcript to support their statement of facts. The School
cited to the administrative law judge’s findings of fact in the appellant’s appendix. We remind the School of
its responsibility to abide by the appellate rules regardless of another party’s noncompliance.

                                                        3
could not see Warren, but she knew her well enough to recognize her voice. Tucker thought

that Warren was frustrated and did not think that she presented a danger to the student.

Tucker went to the office and told the secretaries to send someone down to Warren’s

classroom because she was having a bad day.

       Shortly thereafter, Warren and the student entered the office. Warren was crying. She

told the secretaries that they needed to find an administrator immediately and if they did not

find anyone, she was going to kill the student. As she said this, she pounded her hand on the

counter. Warren then stated that she needed to take half a personal day because she was

getting sick from a gallbladder problem and the stress of the situation. The assistant principal

took over Warren’s class, and she went home.

       The School conducted an investigation and concluded that Warren had said that she

was going to kill the student on three separate occasions. Although School officials did not

believe that Warren was actually going to kill the student, they regarded her statement as a

threat in violation of rule 300.75 and discharged her.

       Warren filed a claim for unemployment benefits. A claims deputy found that she was

discharged for just cause and denied her claim. Warren appealed. An administrative law

judge (“ALJ”) conducted an inperson hearing and affirmed the denial. Warren appealed to

the Review Board, which affirmed the ALJ’s denial of unemployment benefits and adopted

and incorporated by reference its findings of fact and conclusions of law. In relevant part,

the Review Board found that

       the [School] discharged [Warren] for just cause …. The evidence establishes
       that in a moment of frustration and emotional turmoil, [Warren] stated that if

                                               4
       they did not do something about a student she was going to kill her. While it
       was not a serious threat, it was a threat and the [School’s] rule prohibits any
       threat. As a result, it was a violation of the [School’s] rule. That rule was
       reasonable and uniformly enforced, and [Warren] had constructive knowledge
       that the rule existed so [she] knowingly violated the rule and was discharged
       for just cause within the meaning of Indiana Code 22-4-15-1.

Id. at 5. Warren appeals.

                                  Discussion and Decision

       The Indiana Unemployment Compensation Act (“the Act”) provides that any decision

of the Review Board shall be conclusive and binding as to all questions of fact. Ind. Code §

22-4-17-12(a). When the Review Board’s decision is challenged as being contrary to law,

our review is limited to a two-part inquiry into: “(1) ‘the sufficiency of the facts found to

sustain the decision;’ and (2) ‘the sufficiency of the evidence to sustain the findings of

facts.’” McClain v. Review Bd. of Ind. Dep’t of Workforce Dev., 693 N.E.2d 1314, 1317

(Ind. 1998) (quoting Ind. Code § 22-4-17-12(f)). Applying this standard, we review “(1)

determinations of specific or ‘basic’ underlying facts, (2) conclusions or inferences from

those facts, sometimes called ‘ultimate facts,’ and (3) conclusions of law.” Id. The Review

Board’s findings of basic fact are subject to a “substantial evidence” standard of review. Id.

In conducting our analysis, we neither reweigh evidence nor judge witness credibility; rather,

we consider only the evidence most favorable to the Review Board’s findings. Id. The

Review Board’s conclusions regarding ultimate facts involve an inference or deduction based

on the findings of basic fact, and we typically review them to ensure that the Review Board’s

inference is “reasonable” or “reasonable in light of its findings.” Id. at 1317-18 (citation and



                                               5
quotation marks omitted). We review the Review Board’s conclusions of law using a de

novo standard. Ind. State Univ. v. LaFief, 888 N.E.2d 184, 186 (Ind. 2008).

       The purpose of the Act is to provide unemployment benefits to individuals who are

“unemployed through no fault of their own.” Ind. Code § 22-4-1-1. A person who is

discharged for just cause is ineligible for unemployment benefits. Ind. Code § 22-4-15-1(a).

The employer bears the initial burden of establishing that an employee was discharged for

just cause. Owen Cnty. ex rel. Owen Cnty. Bd. of Comm’rs v. Ind. Dep’t of Workforce Dev.,

861 N.E.2d 1282, 1292 (Ind. Ct. App. 2007).

       Discharge for just cause includes a “knowing violation of a reasonable and uniformly

enforced rule of an employer, including a rule regarding attendance.” Ind. Code § 22-4-15-

1(d)(2). To establish a prima facie case for just cause discharge for a violation of an

employer rule, the employer must show that the claimant: “(1) knowingly violated; (2) a

reasonable; and (3) uniformly enforced rule.” Coleman v. Review Bd. of Ind. Dep’t of

Workforce Dev., 905 N.E.2d 1015, 1020 (Ind. Ct. App. 2009). Proving that the employee

violated a known rule is insufficient; the employer must establish that the employee

knowingly violated the rule. Id. The rule must be reasonable and uniformly enforced to

insure that employees have notice regarding the consequences they can reasonably anticipate

if they violate the rule and to protect employees from arbitrary enforcement. Id. If an

employer establishes a prima facie case, the burden shifts to the claimant to rebut it. Id.

       Initially, we note that Warren improperly includes argument in her statement of the

facts, arguing that some of the testimony supporting the Review Board’s findings is hearsay


                                              6
and that the School violated certain statutes. Later in her brief she baldly asserts that the

School failed to prove that she made a threat while on school property. These arguments are

waived for failing to present cogent argument with citation to authority and the record. See

Ind. Appellate Rule 46(A)(8) (“The argument must contain the contentions of the appellant

on the issues presented supported by cogent reasoning. Each contention must be supported by

citations to the authorities, statutes, and the Appendix or parts of the Record on Appeal relied

on.”); Lyles v. State, 834 N.E.2d 1035, 1050 (Ind. Ct. App. 2005), trans. denied.

       Warren argues that the Review Board erred in concluding that rule 300.75 proscribes

“any threats” rather than “threats of violence. Appellant’s Br. at 11. We observe that the

Review Board has no role in interpreting an employer’s rule. Barnett v. Review Bd. of Ind.

Emp’t Sec. Div., 419 N.E.2d 249, 251 (Ind. Ct. App. 1981). The Review Board’s task is to

determine whether the rule is reasonable and uniformly enforced. Id. Furthermore, the

distinction that Warren raises is irrelevant because killing is an act of violence. We find no

error here.

       Warren also contends that the Review Board’s conclusion that the School discharged

her for just cause is unreasonable in light of its finding that her threat was not serious.

Warren argues that by definition a threat is “‘a statement of an intention to inflict pain, injury,

damage, or other hostile action on someone in retribution for something done or not done.’”

Appellant’s Br. at 14 (quoting Oxford Dictionary (1996)). She argues that because her

statement was not serious, her intentions were not harmful, and therefore her statement was

not a threat within the scope of rule 300.75. We cannot agree. The School’s rule prohibits


                                                7
“[t]hreats and/or acts of violence, fighting or attempting bodily injury to another while on

school property or school sponsored functions.” Appellant’s App. at 11. Warren told a

student that she was going to kill her and told other employees that she was going to kill the

student. Whether anyone believed that she was actually going to kill the student is irrelevant.

Her statement “I am going to kill you” is a statement of intent to harm. It cannot be

interpreted as anything other than a threat. We conclude that the Review Board’s finding that

her threat was not serious does not render its conclusion that she violated the School’s rule

prohibiting threats unreasonable. We therefore affirm the Review Board’s determination that

Warren was discharged for just cause and therefore is ineligible for unemployment benefits.

       Affirmed.

BAKER, J., and BARNES, J., concur.




                                              8